Citation Nr: 0325270	
Decision Date: 09/26/03    Archive Date: 10/02/03	

DOCKET NO.  01-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for the loss of left eye vision as a 
result of surgery performed in January 2001 at the VA Medical 
Center (VAMC) in Pittsburgh, Pennsylvania.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
February 1957 and from October 1958 to February 1962.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the RO.  

A hearing was scheduled to be held at the offices of the 
Board in Washington, D.C., in October 2001, but the veteran 
canceled this hearing.  

This case was previously before the Board in November 2001 
when it was remanded to the RO for further development.  



FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.  

2.  The veteran underwent an operation for uncontrolled left 
eye glaucoma in January 2001 at VA.  

3.  The veteran's current loss of vision in the left eye is 
not shown to be the result of carelessness, negligence or 
lack of proper skills, error in judgment or similar instance 
of fault on the part of VA in furnishing his treatment; the 
disability was reasonably foreseeable as a consequence of the 
surgery.  



CONCLUSION OF LAW

The criteria for benefits pursuant to 38 U.S.C.A. § 1151 for 
additional left eye disability involving loss of vision 
resulting from surgery for uncontrolled glaucoma in January 
2001 by VA have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
3.358 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§  3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA would attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

The record in this case reflects that the veteran has been 
informed of the requirements for the benefits sought on 
appeal.  

Specifically, by the appealed rating decision, Statement of 
the Case and Supplemental Statement of the Case, as well as 
the Board's remand in November 2001, and subsequent 
correspondence from the RO dated in March 2002, the veteran 
has been notified of the law and regulations governing his 
claim, including notice of the VCAA and the reasons for the 
determination made regarding his claim.  

He was specifically informed by letter of March 2002 of the 
information and/or evidence needed to grant the benefits 
sought and which portion of the information and/or evidence 
VA would attempt to obtain on his behalf and what additional 
information and/or evidence was needed from him to assist in 
substantiating his claim.  

The RO has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  The 
RO has developed the record by requesting and obtaining 
relevant VA inpatient and outpatient treatment records.  VA 
has also obtained medical opinion regarding the nature of the 
veteran's current left eye disability and its relationship to 
the quality and foreseeable outcome of VA surgical treatment 
performed at the VAMC in January 2001.  

In addition, the veteran's representative was provided an 
opportunity to review the medical opinion and to present any 
additional evidence and argument.  Thus, the Board concludes 
that all relevant data have been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  

Therefore, under the circumstances, the Board's adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As such, the Board will proceed with appellate 
disposition.


Factual Background.

In April 1991, the veteran was hospitalized at the VA Medical 
Center in Pittsburgh, Pennsylvania, with a history of chronic 
open-angle glaucoma in the left eye, worse than the right.  
The clinical history noted that the veteran was status post 
failed trabeculectomy surgery in the past and currently had 
elevated intraocular pressures in the left eye on maximum 
medical therapy.  

It was also noted that the veteran was status ALT (argon 
laser trabeculoplasty) in the left eye times two with end-
stage disk and dense arcuate scatomas impinging fixation.  
The veteran underwent a second left eye trabeculectomy.  
Following this surgery, the veteran was noted to have a 
gradual increase in applanation pressure in the left eye and 
on the day of discharge, visual acuity in the left eye was 
2100 without correction.  

Over the years, the veteran received maximum treatment with 
ophthalmologic drops for his advanced glaucoma, and his 
intraocular pressure was noted to be stable and acceptable in 
February 1998.  However, the veteran's glaucoma in the left 
eye again became uncontrolled.  He subsequently underwent a 
Baerveldt tube placement with Tutoplast pericardium patch on 
January 5, 2001.  The operative note records that the risk 
and benefits of this procedure were explained to the veteran 
and that his informed consent to this procedure was obtained.  
Postoperatively, the veteran was noted to have tolerated the 
procedure well.  

Thereafter the veteran was admitted to the VAMC on January 
22, 2001, with complications of glaucoma drainage implant, 
specifically bacterial keratitis.  It was noted that, at this 
time, his ocular pressure was quite low and that he had very 
shallow anterior chamber and effusions.  The veteran was 
treated with Vancomycin drops, as well as sulfa both 
parenterally and topically.  His condition did not improve, 
and he continued to have persistent corneal ulcer and shallow 
anterior chamber.  

It was decided to proceed with explantation of the glaucoma 
drainage tube due to concerns that the tube and suture that 
had been present were preventing healing of his keratitis.  
He was taken to the operating room on February 16, 2001, at 
which time he had the tube explanted and choroidals drained.  
A graft was placed over the site of the tube.  

Postoperatively, the chambers deepened and his hypopyon had 
decreased.  He continued to improve with improvement of the 
epithelial defect until it had completely gone.  He had 
persistent corneal infiltrate, however.  His pain improved, 
and his pressure came up to 15.  At time of discharge on 
February 23, 2001, he had a deep anterior chamber.  The graft 
was doing well, and the epithelial defect overlying the 
infiltrate was completely healed.  He was discharged on 
continued Vancomycin and sulfa drop therapy.  

On a VA examination in September 2002, the veteran was noted 
to have had a history of filtering surgery in the left eye, 
which resulted in an infection with light perception only.  
It was noted that he was on medication, to include Xalatan 
for open-angle glaucoma.  

His visual acuity was 20/20 in the right eye and light 
perception only in the left eye.  The ocular pressures were 
24/26.  Loss of vision from endophthalmitis, left eye, post 
filtering surgery was the diagnostic impression.  

On VA examination in February 2003, it was noted that the 
veteran had a history of hard-to-control glaucoma.  It was 
further noted that the left eye was not responsive to topical 
medications and that he had received laser and two 
trabeculectomies to the left eye.  Pressure elevation later 
required the implantation of an external filtering valve to 
prevent final loss to a disc, which had advanced terminal 
glaucoma.  

It was noted that the veteran developed a bacterial keratitis 
of the left cornea shortly after the surgery.  After the 
infection was controlled, his vision was reduced to light 
perception.  The treatment included removing the valve and a 
patch applied to the limbal area of the left eye.  

On physical examination, the examiner noted that the left 
cornea had a dense scar involving the temporal one-third of 
the corneal.  A graft material was noted under the bulbar 
conjunctiva superior temporally.  The anterior chamber was 
formed and clear, and there was a pupillary Occlusio membrane 
over the pupil with no fundal view.  

The examiner noted, as the diagnostic impression, that the 
veteran had a history of advanced glaucoma of the left eye 
with multiple surgical procedures, with an external valve 
implant tried with a bacterial keratitis resulting.  He 
stated that the operative note indicated that the left eye 
was prepared in the normal sterile fashion before the valve 
surgery.  

The examiner pointed out that the veteran's left eye already 
had advanced glaucoma with extensive field loss already at 
the time of surgery.  He said that, since external devices 
carry a possibility of infection because of the exposure to 
the internal eye to the outside, it was unfortunate that the 
veteran developed this, but the alternative was to lose the 
vision to glaucoma.  

The VA examiner added that there was no evidence that the 
surgeon's technique resulted in the infection.  





Analysis.

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 
38 U.S.C.A. § 1151, underwent a significant revision 
effective on October 1, 1997, for claims filed on or after 
that date.  

Here, the veteran's request for benefits  under § 1151 was 
received in March 2001; thus, this claim must be decided 
under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151.  

The current provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that:  

(a) Compensation under this chapter and dependency and 
indemnity compensation under Chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--(1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in § 1701(3)(A) of this title, 
and the proximate cause of the disability or death was--(a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event not 
reasonably foreseeable.  

38 U.S.C.A. § 1151.  

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993); Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  

In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent 
or otherwise administered in some degree of error as set 
forth.  

After a review of the evidence summarized above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for benefits under 38 U.S.C.A. § 1151.  

Here, the competent evidence does not show negligence or lack 
of care by VA.  As indicated in the February 2003 medical 
opinion, the evidence failed to disclose that the 
postoperative left eye infection resulting in the loss of 
vision was attributable to VA surgical procedures.  

Moreover, the competent evidence does not establish that the 
postoperative bacterial keratitis of the left cornea was not 
a reasonably foreseeable result of his January 2001 surgical 
procedure.  

In essence, the competent evidence does not show that the 
veteran developed additional left eye disability as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA, in 
furnishing his treatment; or that the current left eye 
disability was an event not reasonably foreseeable.  The 
appeal is thus denied.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  






ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the loss of left eye vision as a result of surgery 
performed in January 2001 at the VA Medical Center in 
Pittsburgh, Pennsylvania, is denied.  


                       
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

